Appeal by the defendant from a judgment of the County Court, Rockland County (Edelstein, J.), rendered January 9, 1986, convicting him of criminal sale of a controlled substance in the third degree (two counts), upon a jury verdict, and sentencing him as a second felony offender.
Ordered that the judgment is affirmed.
We find that, viewing the evidence presented at the trial in the light most favorable to the defendant, no reasonable view of such evidence would support a defense of entrapment. *853Thus, the trial court did not err in refusing the defendant’s request to charge the jury with respect to this defense (see, e.g., People v Watts, 57 NY2d 299, 301; People v Ruiz, 96 AD2d 845; contra, People v Moore, 62 AD2d 930; People v Sundholm, 58 AD2d 224).
There is no merit to the defendant’s claim that the sentence imposed was so disproportionate to the offenses as to constitute unconstitutionally cruel and unusual punishment. The sentencing court properly sentenced the defendant as a second felony offender to the minimum mandatory sentence required by New York State’s statutory sentencing scheme (see, Penal Law § 70.06).
We have reviewed the defendant’s other claims and find them to be without merit. Lawrence, J. P., Weinstein, Hooper and Sullivan, JJ., concur.